CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3:
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise issues that would require further search and/or consideration. Specifically, the proposed amendments require that the high boiling point plasticizer specifically comprise a material selected from the group consisting of trimellitic acid ester, adipic acid ester, and phthalic acid ester.

Continuation of 12:
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
	Applicant traverses the position of the Examiner that the prior art combination obviates all the claimed limitations. Specifically, Applicant contends that the prior art does not obviate the claimed boiling point temperature range of the high boiling point plasticizer. Applicant contends that the Kato reference motivates one of ordinary skill to select a plasticizer having as high of a boiling point as possible to reduce smoke formation during burning rather than to reduce the boiling point to improve mechanical 
	Applicant’s arguments are unpersuasive. As discussed in the Office action mailed 4 October 2021, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In the instant case, while the Derwent Abstract discloses an exemplary trimellitic acid ester inclusive of tri-n-octyl trimellitate, the machine translation of the same Kato reference discloses trimellitic acid esters inclusive of tri (2-ethylhexyl) trimellitate are used as preferable plasticizers. Further, PubChem provides evidence that the boiling point of tri (2-ethylhexyl) trimellitate (414.0 ºC) is within the range of the amended claims.  Applicant’s specification states that the boiling point of this compound is 430 °C, see table 3.  It is unclear which boiling point is correct, however each of these listed values lies within the claimed boiling point range of 410-500 °C. Therefore, Applicant’s argument that one of ordinary skill in the art, 
	Additionally, Applicant’s arguments as to unexpected results attributed to the claimed range are unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(I-II). In the instant case, the evidence upon which Applicant relies, i.e., the Examples in the original disclosure, relies on three examples that are within the scope of independent claim 1 (i.e., tri-2-ethylhexyl trimellitate, diisononyl adipate, and diisodecyl phthalate, having boiling points of 430, 440, and 420 ºC, respectively). It is the Examiner’s position that that these three examples are not representative of nor commensurate in scope with the entirety of the scope of the claims, i.e., any plasticizer having a boiling point of 410 ºC or higher and 500 ºC or lower. Examiner’s Note – the proposed amendments limiting the high boiling point plasticizer to trimellitic acid ester, adipic acid ester, and phthalic acid ester has not been entered. Further, when taken in consideration of the dependent claims, which limit the plasticizer to a trimellitic acid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/03/2022